Citation Nr: 1526925	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center of the Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code. 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  The appellant is the Veteran's child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 determination of the Department of Veterans Affairs (VA) Educational Center of the Regional Office (RO) in St. Louis, Missouri.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The appellant contends entitlement to DEA benefits under Chapter 35 is warranted, asserting that her father should be deemed totally and permanently disabled.  Specifically, the appellant states that the Veteran applied for an increased disability rating for PTSD and for a total disability rating based on individual unemployability (TDIU) in February 2012; however, these claims are still pending, and this delay is impeding her ability to further her education.  

Chapter 35 authorizes DEA benefits to "eligible persons," including "children whose education would otherwise be impeded or interrupted by reason of the disability or death of a parent from a disease or injury incurred or aggravated in the Armed Forces."  38 U.S.C.A. § 3500.  For purposes of DEA benefits under Chapter 35, the term "eligible person" means "a child of a person who, as a result of qualifying service, died of a service-connected disability; or, has a total disability permanent in nature resulting from a service-connected disability, or who died while a disability so evaluated was in existence."  38 U.S.C.A. § 3501(a)(1)(A)(i), (ii) (West 2014); see Erspamer v. Brown, 9 Vet. App. 507, 509 (1996).


The evidence of record does not currently show that the Veteran has a total disability permanent in nature resulting from a service-connected disability.  Currently, the Veteran is service-connected for the following disabilities:  PTSD, rated at 50 percent disabling; residuals of prostate cancer, rated at 40 percent disabling; shrapnel fragment wounds to the right and left lower leg, rated at 10 percent disabling bilaterally; bilateral varicose veins associated with the shrapnel fragment wounds, rated at 10 percent disabling bilaterally; a right lower leg scar associated with the right lower leg shrapnel wound, rated as non-compensable; and erectile dysfunction, rated as non-compensable.  The Veteran's combined disability rating is 80 percent, effective February 24, 2012.  Entitlement to a TDIU was denied in rating decisions dated in September 2013 and April 2014.  

However, the Veteran has three unadjudicated claims pending at the RO in Cleveland, Ohio, that may affect his status as a veteran who is permanently and totally disabled.  Specifically, in an April 2014 rating decision, the Cleveland RO, in pertinent part, denied entitlement to increased ratings for PTSD and residuals of prostate cancer, and denied entitlement to a TDIU.  In a February 2015 Notice of Disagreement, the Veteran initiated an appeal as to these issues.  As the increased rating and TDIU claims are still pending, adjudication of the appellant's claim for Chapter 35 education benefits must be deferred.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined)).

Accordingly, the case is REMANDED for the following action:

Upon final adjudication of the Veteran's increased rating and TDIU claims, the AOJ must readjudicate the appellant's claim of entitlement to DEA benefits under Chapter 35, Title 38, of the U.S. Code on the basis of the additional evidence of record.  If the determination remains adverse to the appellant, she and her representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




